In an action in which a judgment of the Supreme Court,. Westchester County,, was entered on August 3,1972, after a nonjury trial, inter alia> granting plaintiff" a divorce, alimony, child support and- an additional- counsel fee, defendant, appeals • (1) from the entire- judgment, except the provisions granting the divorce-and child custody to plaintiff, (2) from so much of a prejudgment order of the same court, dated June 23, 1972; as (a) -awarded plaintiff the use and possession of, and the right to remove, itemized furniture, furnishings and personal property then "in the marital home and (b) "directed defendant to-pay $490 as security for plaintiff’s apartment rent and to pay plaintiff’s. moving expense up to $450; and (3) from a postjudgment order of the same court, dated October 16, 1972, which (a) denied defendant’s motion to fix the amount of an undertaking to be given by him to stay enforcement of the judgment "pending appeal therefrom and (b) granted plaintiff’s cross motion for sequestration (to a limited extent) "and for additional counsel fees. Judgment and order, dated June 23,19.72, affirmed insofar as appealed "from, without .costs.' No opinión. .Order dated October 16, 1972 modified, on the-law and the facts, by striking therefrom subdivisions (b) and (c) of the. second ordering paragraph, which subdivisions directed defendant to give.an undertaking or cash • of $25,000 to secure future payments of alimony and child support and provided for sequestration in the event defendant would fail to comply with certain conditions. As so modified, order affirmed, without costs. In oiir opinion, at the present state of the litigation .between the parties and in the light of •defendant’s business ownership, commitments and position in the community, sequestration or the deposit of his capital assets as sécurity for his obligations under the judgment-is unnecessary. If at some future date it appears that , defendant is unreasonably refusing to perform his obligations under the judgment or is threatening .to render it nugatory, plaintiff may-renew her. application, for. sequestration, if she be so advised. Munder, Acting. P.-J., ■Martuscello, Gulotta and Benjamin, JJ., concur; Brennan, J., not voting. [71 Misc 2d 708.]